FINAL OFFICE ACTION
This final office action addresses U.S. Application No. 17/022,403, which is a broadening reissue application of U.S. Application No. 14/939,152 (hereinafter the “152 Application"), entitled ELECTRONIC DEVICE AND BATTERY CHARE/DISCHARGE CONTROL METHOD THEREOF, which issued as U.S. Patent No. 9,853,476 (hereinafter the “476 Patent") on December 26, 2017.
The status of the claims is as follows:
Claims 28-38, 40, 43, 46 and 48-54 are pending and examined herein.
Claims 28-38, 40, 43, 46 and 48-54 are rejected.

I. STATUS OF CLAIMS
Applicant filed an amendment on August 30, 2022 (hereinafter the “Aug 2022 Amendment”) in response to the non-final Office action mailed April 5, 2022 (hereinafter the “2022 NF Action”).  In Apr 2022 Amendment, claims 1-27 were cancelled and new claims 28-38, 40, 43, 46 and 48-54 were added.  Of these newly added claims, claims, 28, 38 and 54 were amended with respect to the previous versions of these claims.  Therefore, claims 28-38, 40, 43, 46 and 48-54 are pending and will be examined herein.

II. PRIORITY
Examiners acknowledge that the present application is a continuation reissue of U.S. Application No. 16/686,359, filed November 19, 2019, which is a reissue of the 152 Application, now the 476 Patent.  Examiners further acknowledge the Applicant’s claim of foreign priority to KR10-2014-0157840, filed November 13, 2014.

III. OBJECTION TO SPECIFICATION
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 C.F.R. §1.75(d)(1) and MPEP §608.01(o).  Correction of the following is required:  the specification is required to be amended to provide proper antecedent basis for the “first charging pattern” and the “second charging pattern.”  Examiners are unable to find any specific references to charging patterns, and specifically a “first charging pattern” and a “second charging pattern.”  Accordingly, Examiners are unable to find sufficient antecedent basis for these phrases now included in all of the pending Claims.  No new matter should be added by any such amendment.

IV. REJECTIONS – 35 U.S.C. §112(a)
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

1.	New Matter Rejections Based on “Mainly Charged” First Location
Claims 28-38, 40, 43, 46 and 54 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention, and thus is new matter herein.
Regarding each of these claims, particularly independent claims 28 and 38, these claims have been amended to recite:
“in response to identifying that the electronic device is in a first location from among the plurality of location in which the battery is mainly charged based on the generated usage pattern information of the battery, control the power supply circuit to charge the battery by using a first charging pattern, 
wherein the charging the battery by using the first charging pattern comprises: 
controlling the power supply circuit to charge the battery to a first level while the electronic device is connected to an external power source, the first level being lower than a second level, and 
when a charged level of the battery reaches the first level and the electronic device is connected to the external power source, maintaining the charged level substantially at the first level for at least a defined period of time, 
after maintaining the battery substantially at the first level for the at least the defined period of time, controlling the power supply circuit to charge the battery to the second level…”

Based on this recitation, Examiners find that this recitation generally requires that in response to determining the electronic device is in a first location in which the battery is mainly charged, a two stage charging process is performed, i.e., charging to a first level, maintaining the first level for a defined period of time and then charging to the second level.
However, Examiners do not find support for such a new limitation and thus is new matter herein.  The only support for this feature identified by Applicant is at col. 19, lines 35-39, col. 18, lines 25-49 and col. 23, lines 13-46 of the 476 Patent.  In these portions of the specification, Examiners only find the following relevant disclosure related to where the battery is “mainly charged:”
A method for detecting the charge/discharge state of the battery 296 on the basis of the location information may include the method for identifying a position in which the battery 296 is mainly charged or the position in which the battery 296 is mainly discharged and detecting the charge/discharge state of the battery 296 at the position. For example, when a user resides in region A, the electronic device 201 may detect the charge/discharge state of the battery voltage 410 which changes in region A and generate the usage pattern information of the battery 296.  [See 476 Patent at col. 18, lines 39-49]

However, Examiners find that neither this portion or those other portions of the 476 Patent cited by Applicant disclose the manner to which to charge the battery on the basis of this mainly charged location.  Specifically, Examiners find that the specification does not disclose a two stage charging pattern, i.e., the first charging pattern in response to this mainly charged location.  This portion of the 476 Patent discloses no more than merely considering the mainly charged location information.  Accordingly, to now recite a specific charging pattern, i.e., the two stage first charging pattern, based on this first location information lacks a clear written description and is new matter herein.
Similarly regarding claim 54, Examiners find this claim recites
“in response to identifying that the electronic device is in a first location from among the plurality of locations in which the battery is mainly charged based on the generated usage pattern information of the battery, charging the battery by using a first charging pattern, wherein the charging the battery by using the first charging pattern comprises, while the electronic device is connected to an external power source, controlling a power supply circuit to charge the battery to a first level and maintaining a charged level of the battery at the first level for at least a defined period of time after the charged level of the battery reaches the first level…”

Based on this recitation, Examiners find that this recitation generally requires that in response to determining the electronic device is in a first location in which the battery is mainly charged, the battery is charged to a first level and then maintained at the first level for a defined period of time.
Similar to the discussion above for claims 28 and 38, Examiners do not find that the portions of the 476 Patent cited by Applicant disclose the manner to which to charge the battery on the basis of this mainly charged location.  Specifically, Examiners find that the specification does not disclose first charging pattern comprising charging to the first level and then maintain at this first level in response to this mainly charged location.  This portion of the 476 Patent discloses no more than merely considering the mainly charged location information.  Accordingly, to now recite a specific charging pattern, i.e., first charging pattern, based on this first location information lacks a clear written description and is new matter herein.

2.	Written Description Rejections Based on First and Second Locations
Claims 28-38, 40, 43, 46 and 48-54 are also rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
	For example, Claim 28 recites: 
“in response to identifying that the electronic device is in a first location from among the plurality of location in which the battery is mainly charged based on the generated usage pattern information of the battery, control the power supply circuit to charge the battery by using a first charging pattern, 
wherein the charging the battery by using the first charging pattern comprises: 
controlling the power supply circuit to charge the battery to a first level while the electronic device is connected to an external power source, the first level being lower than a second level, and 
when a charged level of the battery reaches the first level and the electronic device is connected to the external power source, maintaining the charged level substantially at the first level for at least a defined period of time, 
after maintaining the battery substantially at the first level for the at least the defined period of time, controlling the power supply circuit to charge the battery to the second level, 

in response to identifying that the electronic device is in a second location, control the power supply circuit to charge the battery by using a second charging pattern, the first charging pattern being different from the second charging pattern by including maintaining the battery substantially at the first level for the at least the defined period of time in the first charging pattern,
wherein the charging the battery by using the second charging pattern comprises: 
while the electronic device is connected to the external power source, controlling the power supply circuit to charge the battery to at least the second level without maintaining a charged level of the battery at the first level for the at least the defined period of time…”

Examiners find that the above claim limitation in general is that in response to identifying a first location or second location, the instructions/algorithm cause the device to perform one of a first charging pattern or a second charging pattern, respectively, and wherein this first charging pattern requires a two-level charging pattern comprising charging to a first level, maintaining that first level for a defined period of time and then charging to a second level.
However, following a careful review of the 476 Patent and the support identified for the claims by the Applicant in the Explanation of Support Claims in the Aug 2022 Amendment (See pages 14-26 thereof), Examiners do not find sufficient support or algorithm for such distinct first charging pattern and second charging pattern of charging “in response” to identifying a first or second location of the device.  Specifically, Examiners do not find support for performing a two-level charging pattern “in response” to a location identification in a first location.  Furthermore, Examiners find no discussion or use of the phrase “first charging pattern” and “second charging pattern” in the 476 Patent.
Examiners recognize that the 476 Patent discloses “the charge/discharge information of the battery 296 can be configured by using the usage pattern information generated based on at least one among time information and location information.”  However, while Examines find that time and location information are used, Examiners do not find this language supports any specific charging pattern or algorithm, rather this section merely notes some “charge/discharge information” is configured.  Examiners further find no support of the manner to which location and time information are combined for formulate this “charge/discharge information,” specifically the manner now recited in claim 28.
Examiners further recognize distinct charging patterns disclosed in each of FIGS. 6A and 6C of the 476 Patent (which are asserted by Applicant as supporting the claimed charge algorithm).  Examiners find FIG. 6C and col. 23, lines 4-64 of the 476 Patent only provides support for changing the battery to a charge level (620f, 620g and 620h) depending on which location (i.e., A, B or C) the device is located based on its GPS coordinates.  For example, if the device is in region A, charge the battery to level 620f; if the device is in region B, charge to level 620g, and if the device is in region C, charge to level 620h.  However, Examiners find that the disclosure related to FIG. 6C does not disclose or discuss any “first charging pattern” or “second charging pattern” or any “defined period of time.”  More specifically, Examiners do not find this relevant portion of the 476 Patent related to FIG. 6C discloses the now recited features of claim 28, i.e., wherein “in response to” a first location, charging to a first level, maintaining at that first level for a “defined period of time” and then charging to a second level, i.e., the recited “first charging pattern.”  Such an algorithm is beyond this disclosure of the 476 Patent which merely notes three locations and respective three charging levels.
FIG. 6A and col. 20, lines 32-35 and col. 20, line 52 to col. 21, line 64 in the 476 Patent discloses another charging method wherein depending on the time of the day, the battery is charged to different levels (i.e., voltage levels 620a, 620b or 620c), i.e. during three defined periods of the day the battery is charged to one of three levels.   However, Examiners find that the disclosure related to FIG. 6A does not disclose or discuss any “first charging pattern” or “second charging pattern” or an application of location information to these defined periods of time.  More specifically, Examiners do not find this relevant portion of the 476 Patent related to FIG. 6A discloses the now recited features of claim 28, i.e., wherein “in response to” a first location, charging to a first level, maintaining at that first level for a defined period of time and then charging to a second level, i.e., the recited “first charging pattern.”  Location information is not discussed in any manner with respect to FIG. 6A.  Such an algorithm is beyond this disclosure of the 476 Patent which merely notes three charging levels based on three time periods during a day.
In view of the above discussion, Examiners find that the 476 Patent only supports generically combining location and time information to determine an undisclosed “charge/discharge information,” without any detail of any specific charging pattern based on these two pieces of information.  Furthermore, while the 476 Patent discloses distinct methods with respect to FIGS. 6A and 6C as discussed above, Examiners find no support or disclosure within the 476 Patent to combine these methods (i.e., the charge method discussed with respect to FIG. 6A and the charge method discussed with respect to FIG. 6C) to arrive at the charging algorithm recited in claim 28.  For example, which method trumps the other, does the location determination trump the time of day or day of the week determination?  Or vice versa?  Examiners find that Applicant in claim 28 is attempting to combine distinct (mutually disclosed separate and exclusive) charging methods to create or invent a new charging algorithm herein without providing any direction, support or disclosure in the 476 Patent to make such a new combination.  
Accordingly, because Examiners find the specific charging algorithm recited in claim 28 lacks any direction, support or disclosure in the 476 Patent, Examiners conclude to now claim this algorithm lacks a clear written description and is new matter herein.  To be clear, Examiners do not dispute that the 476 Patent supports generally using the location and time information to develop some undefined charging pattern.  Rather, the new matter lies in the particular charging pattern algorithm now recited in claim 28.
Because claims 29-37 depend from claim 28 and further claims 38, 40, 43 and 46 contain similar recitations, Examiners conclude these claims contain new matter for the same reasons as for claim 28.  Furthermore, because claims 48-53 recite a similar limitation of “in response to identifying that the current location of the electronic device corresponds to a home location,” and performing the two-stage charging process discussed above, Examiners find claims 48-53 contain new matter for the same reasons as for claim 28.
Claim 34 further recites instructions that cause the processor to: “in response to identifying that the current location is in the first location, identify duration time of charging the battery while the battery is being charged during the night based on whether the state of the electronic device is in the first pattern.”  Again, Examiners find that the portion of the specification relating to charging based on location, i.e., FIG. 6C and col. 23, lines 13-64 of the 476 Patent only discusses changing the charge level of the battery based on location.  However, Examiners do not find that either this portion or any other section of the specification discloses or discusses performing this “identifying duration time” step “in response to” a location determination.  Accordingly, Examiners conclude these features were also not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed had possession of the claimed invention and thus is new matter herein.  
Claim 35 further recites instructions that cause the processor to: “in response to identifying that the current location is in the first location, determine a period of time to charge the battery to the second level based on the usage pattern information.”  Again, Examiners find that the portion of the specification relating to charging based on location, i.e., FIG. 6C and col. 23, lines 13-64 of the 476 Patent only discusses changing the charge level of the battery based on location.  However, Examiners do not find that either this portion or any other section of the specification discloses or discusses performing this “determining the defined period of time” step “in response to” a location determination.  Accordingly, Examiners conclude these features were also not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed had possession of the claimed invention and thus is new matter herein.
Claim 37 recites “determine the at least one or more predefined location based on locations of the electronic device detected by the GPS and amounts of time at the locations of the electronic device.”  Applicant asserts that col. 9, lines 15-37 and col. 23, lines 13-46 provides support for such a limitation.  Examiners disagree and do not find support for this recitation.  Examiners find that neither Applicant’s cited section nor the remaining portions of the 476 Patent disclose or discuss a manner to which the locations are determined to be “predefined locations” based on both GPS determination and “amounts of time at the locations.”  Accordingly, Examiners conclude these features were also not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed had possession of the claimed invention and thus is new matter herein.
Claim 54 recites: 
“in response to identifying that the electronic device is in a first location from among the plurality of locations in which the battery mainly charged based on the generated usage pattern information of the battery, charging the battery by using a first charging pattern, wherein the charging the battery by using the first charging pattern comprises, while the electronic device is connected to an external power source, controlling a power supply circuit to charge the battery to a first level and maintaining a charged level of the battery at the first level for at least a defined period of time after the charged level of the battery reaches the first level; and 
in response to identifying that the electronic device is in a second location different from the first location, charging the battery by using a second charging pattern, wherein the charging the battery by using the second charging pattern comprises controlling the power supply circuit to charge the battery to at least the second level that is higher than the first level while the electronic device is connected to the external power source, and wherein the first charging pattern is different from the second charging pattern by including maintaining the battery at the first level for the at least the defined period of time in the first charging pattern.”

Examiners find that the above claim limitation in general is that in response to identifying a first location or second location, the instructions/algorithm cause the device to perform one of a first charging pattern or a second charging pattern, respectively, and wherein this first charging pattern requires charging to a first level and maintaining that first level for a defined period of time.  For similar reasons as discussed above, Examiners find Applicant is again attempting to combined distinct embodiments to create a new invention (a combination of the charging methods of FIGS. 6A and 6C) via this claim.  As discussed above, FIG. 6C of the 476 Patent, identified as support for claim 54, discloses merely charging the battery to three different levels based on three locations, respectively.  However, Examiners do not find support that “in response to” identifying that the electronic device is in a first location, charging to a first level and maintaining a charged level at the first level for a “defined period of time.”  Such an algorithm is beyond this disclosure of the 476 Patent which merely notes three locations and respective three charging levels.  For example, how does the 476 Patent address how the battery maintained at the first level for the “defined period of time” even when the device is moved to a second level, which would require the second charging pattern.  Such a scenario evidences that Applicant has not considered or discussed such a charging method.
Finally, claims 48-53 recite “generate usage pattern information corresponding to battery charging performed at a home location” and “in response to identifying that the location of the electronic device corresponds to the home location,” performing the two-stage charging method, i.e., charge up to the first level, maintain at that first level for a “defined period of time” and then charging to a second level.  Applicant over pages 22-23 of the Apr 2022 Amendment states that col. 23, lines 13-46 of the 476 Patent provides support for such a limitation.  Examiners disagree and do not find support for this recitation.  This portion of the specification only discloses that when the device is a location C, corresponding to where the user resides, the battery is charged to a single level 620h.  Examiners find no disclosure of this two-stage charging “in response to” the device being identified in locations where the user resides.  Accordingly, Examiners conclude these features were also not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed had possession of the claimed invention and thus is new matter herein.

V. REJECTIONS – 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251(a):
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Rejections Based on New Matter
Claims 28-38, 40, 43, 46 and 54 and this reissue application as a whole are rejected under 35 U.S.C. §251 for adding new matter to the specification of the 476 Patent and further because this new matter is not unequivocally disclosed in the 476 Patent, these claims also are rejected under 35 U.S.C. §251 for violating the original patent requirement. The nature of the new matter is set forth in the discussion above in the rejection under 35 U.S.C. §112(a).

VI. CLAIM INTERPRETATION
	After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiners, the Examiners find that they are unable to locate any lexicographic definitions (either express or implied) with the required clarity, deliberateness, and precision with regard to pending and examined claims.  Because the Examiners are unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision, the Examiners conclude that Applicant is not his own lexicographer for the pending and examined claims.  See MPEP §2111.01(IV).
The Examiners further find that because the pending and examined claims herein recite neither “step for” nor “means for” nor any substitute therefore, the examined claims fail Prong (A) as set forth in MPEP §2181(I).  Because all examined claims fail Prong (A) as set forth in MPEP §2181(I), the Examiners conclude that all examined claims do not invoke 35 U.S.C. §112(f). See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential)(where the Board did not invoke 35 U.S.C. §112(f) because “means for” was not recited and because applicant still possessed an opportunity to amend the claims).
Because of the Examiners’ findings above that Applicant is not his own lexicographer and the pending and examined claims do not invoke 35 U.S.C. §112(f), the pending and examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).

VII. ALLOWABLE SUBJECT MATTER
While all claims are rejected under 35 U.S.C. §112 above, these claims are nevertheless allowable over the prior art of record herein on the basis the subject matter that lacks a written description in the 476 Patent.
For example, regarding claims 28-38, 40, 43 and 46, the prior art of record herein does not show or teach a two-stage charging process, i.e., the first charging pattern, in response to identifying the electronic device is in the first location in which the battery is mainly charged in the manner as recited in the claims and in combination with the other features of the claims.  The closest prior art, Das, applied in the 2022 NF Action teaches using lower charge voltage/current charging during sleep time or low periods of activity of the electronic device.  Furthermore, Carmichael teaches a two-stage charging pattern of the battery in the overnight hours.  However, neither reference teaches or discloses the recited first charging pattern in response to the location where the battery is “mainly charged.”
For example, regarding claims 48-53, the prior art of record herein does not show or teach a two-stage charging process, i.e., the first charging pattern, in response to identifying the electronic device is in the home location as recited in the claims and in combination with the other features of the claims.  The closest prior art, Das, applied in the 2022 NF Action teaches using lower charge voltage/current charging during sleep time or low periods of activity of the electronic device.  Furthermore, Carmichael teaches a two-stage charging pattern of the battery in the overnight hours.  However, neither reference teaches or discloses the recited first charging pattern in response to the home location.
Regarding claim 54, the prior art of record herein does not show or teach charging the battery according to the first charging pattern in response to identifying the electronic device is in the first location in which the battery is mainly charged in the manner as recited in the claims and in combination with the other features of the claims.  The closest prior art, Das, applied in the 2022 NF Action teaches using lower charge voltage/current charging during sleep time or low periods of activity of the electronic device.  Furthermore, Carmichael teaches a two-stage charging pattern of the battery in the overnight hours.  However, neither reference teaches or discloses the recited first charging pattern in response to the location where the battery is “mainly charged.”

VIII. EXAMINERS’ RESPONSE TO APPLICANT’S ARGUMENTS
Below are the Examiners’ responses to the Applicant’ arguments provided in the Aug 2022 Amendment.
Over pages 25-28 of the Aug 2022 Amendment, Applicant traverses the written description rejections under 35 U.S.C. §112(a) above regarding the specifically recited charging patterns based on the identification of the first and second locations of the electronic device.  Applicant first submits that “[i]t is noted that the charging patterns shown in Fig. 6C are only examples of charging patterns that may be used at different locations.”  See Aug 2022 Amendment page 27.  Furthermore, Applicant submits that “the charging patterns for different locations are not limited to the charging patterns shown in Fig. 6C and different charging patterns disclosed in the 476 Patent can be applied at different locations.”  See id.  Examiners note that these statements by Applicant illustrate the written description issue.  Examiners find that FIG. 6C discloses the “only” charge patterns based on locations as disclosed in the 476 Patent.  Examiners are unable and Applicant has not identified any disclosure of these other “different” charge patterns, particularly those now being claimed.  A patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  See MPEP §2163(I).  Since the 476 Patent does not disclose or describe any charge patterns based on location other than those disclosed in FIG. 6C, Examiners find that Applicant did not have possession of any of these other “different” charge patterns.
Furthermore, Examiners find that Applicant is attempting to argue that these other “different” charging patterns are somehow obvious over the disclosure of the 476 Patent.  However, a description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. §112.
Applicant further argues “the specification supports that the embodiments shown in Figs. 6A and 6C are not mutually exclusive” on the basis that ‘the 476 Patent provides that the usage pattern information of the based on, for example, at least one type of information from among time information and location information.”  Examiners disagree as again this argument highlights the written description issue.  Examiners do not dispute combination of information (time and location) used to generate a usage pattern.  Rather the written description issue lies in the now recited charging patterns, i.e., the first charging pattern and the second charging pattern, based on that usage pattern.
Finally, Applicant argues that “[b]y way of example, the charging pattern shown in FIG. 6A starting at time 21:00 may include the two stage charging recited in claim 28 and be applied when the device at C region starting at time 21:00 (as shown in FIG. 6C).  Examiners again note this argument highlights the written description issue.  The fact that these embodiments “may” be combined is not sufficient to provide a written description for the combination.  Examiners find that the specification must describe this combination in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Since Examiners find no explicit or inherent description of this combination, Examiners conclude the combination lacks a written description.

IX. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 476 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.



X. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XI. CONCLUSION
Claims 28-38, 40, 43, 46 and 48-54 are pending and examined herein.
Claims 28-38, 40, 43, 46 and 48-54 are rejected.
Applicant's substantial amendments to the claims provided in the Aug 2022 Amendment necessitated the new/amended grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. §1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. §1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571) 272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:


/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992